Citation Nr: 1046251	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  08-16 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
10 percent for the Veteran's adjustment disorder with depressed 
mood.  

2.  Entitlement to a total rating for compensation purposes based 
on individual unemployability.  

3.  Entitlement to special monthly compensation based on the 
Veteran's spouse's need for regular aid and attendance.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from September 1969 to January 
1974.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) which, in pertinent part, 
established service connection for an adjustment disorder with 
depressed mood; assigned a 10 percent evaluation for that 
disability and denied both a total rating for compensation 
purposes based on individual unemployability and special monthly 
compensation based on the Veteran's spouse's need for regular aid 
and attendance.  

The Board observes that the Veteran has appealed from the initial 
evaluation assigned for his service-connected adjustment disorder 
with depressed mood.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability evaluation.  
However, the Court did not provided a specific name for the issue 
in lieu of "increased disability evaluation."  In the absence 
of such direction, the Board has framed the issue as entitlement 
to an initial disability evaluation in excess of 10 percent for 
the Veteran's adjustment disorder with depressed mood.  The 
Veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities are the same regardless of how the 
issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that an initial evaluation in excess of 10 
percent is warranted for his adjustment disorder with depressed 
mood; his service-connected disabilities render him unemployable; 
and his spouse requires the regular aid and attendance of another 
person due to her Alzheimer's disease and other chronic 
disabilities.  

A May 2009 VA treatment record states that the Veteran was 
admitted to a VA medical facility for treatment of a drug 
overdose, depression, and suicidal ideation.  The VA's duty to 
assist includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In reviewing the record, 
the Board observes that the Veteran was last afforded a VA 
examination for compensation purposes which addressed his 
service-connected psychiatric disability in April 2007.  Given 
the apparent increase in severity of the Veteran's 
service-connected psychiatric disability, the Board finds that an 
additional VA evaluation would be helpful in resolving the issues 
raised by the instant appeal.  

In his July 2007 notice of disagreement, the Veteran advanced 
that his spouse "was granted Social Security due to her 
condition and I must be with her all the time."  In his June 
2008 Appeal to the Board (VA Form 9), the Veteran clarified that 
"the issue of aid & attendance for my wife should be a mute 
(sic) point based upon her doctors' certificates, Alzheimer's, 
and the decision by the Social Security Admin[istration]."  The 
cited doctors' statements and the Veteran's spouse's Social 
Security Administration (SSA) documentation are not of record.  

The VA should obtain all relevant VA, SSA, and private treatment 
records which could potentially be helpful in resolving the 
Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990); Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all treatment of 
his adjustment disorder with depression 
mood after April 2007 including the names 
and addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation pertaining 
to treatment of the Veteran, not already of 
record, for incorporation into the record.  

2.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after April 2007, not already of 
record, be forwarded for incorporation into 
the record.  

3.  Contact the Veteran and request that he 
provide information as to all treatment of 
his spouse's Alzheimer's disease and other 
chronic disabilities including the names 
and addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation pertaining 
to treatment of the Veteran's spouse for 
incorporation into the record.  

4.  Contact the SSA and request that it 
provide documentation of the Veteran's 
spouse's award of benefits, if any, and 
copies of all records developed in 
association with the award or the denial 
thereof for incorporation into the record.  

5.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his service-connected psychiatric 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should express an opinion as to 
the impact of the Veteran's psychiatric 
disability upon his vocational pursuits.  
The examiner should opine as to whether the 
Veteran is unable to retain or maintain 
substantially gainful employment as a 
result of his service-connected psychiatric 
disability, either alone or in conjunction 
with his service-connected atopic and 
allergic contact dermatitis.

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

6.  Then readjudicate the Veteran's 
entitlement to an initial evaluation in 
excess of 10 percent for his adjustment 
disorder with depressed mood; a total 
rating for compensation purposes based on 
individual unemployability; and special 
monthly compensation based on his spouse's 
need for regular aid and attendance.  If 
the benefits sought on appeal remain 
denied, the Veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC before 
the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

